     Case 3:19-cv-00304-M Document 10 Filed 03/11/19                Page 1 of 1 PageID 37


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY CAIRNS,                    §
                                   §
           Plaintiff,              §
                                   §
v.                                 §
                                   §                           Civil Action No. 3:19-cv-00304-M
COFFEE HOUSE CAFI MANAGEMENT, LLC, §
and FONBERG REAL ESTATE            §
INVESTMENTS, LTD.,                 §
                                   §
           Defendants.             §

                                             ORDER

        Before the Court is the Joint Stipulation of Dismissal with Prejudice [ECF No. 9]. Because

 the Joint Stipulation suggests an order from the Court, it is interpreted as a joint motion and is

 GRANTED. IT IS ORDERED that this case is DISMISSED WITH PREJUDICE. Each party

 will bear their own fees and costs.

        SO ORDERED.

        March 11, 2019.



                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
